FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PETROS HAKOBYAN,                                 No. 08-73252

               Petitioner,                       Agency No. A097-864-522

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Petros Hakobyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

including the agency’s adverse credibility findings. Cortez-Pineda v. Holder, 610

F.3d 1118, 1124 (9th Cir. 2010). We deny the petition for review.

      Hakobyan testified regarding a hit-and-run incident in which Hakobyan’s

daughter was struck by a car while crossing the street, and to the alleged poisoning

of his wife and daughters, but his original declaration submitted with his asylum

application does not mention these incidents. See Zamanov v. Holder, 649 F.3d

969, 973-74 (9th Cir. 2011) (additional incidents recounted in petitioner’s

subsequent written statements and testimony materially altered the account of

persecution sufficiently to support an adverse credibility finding). Hakobyan’s

explanations of the inconsistencies and omission do not compel a contrary result.

See id. at 974 (explanation did not compel belief “in light of the importance of the

omitted incidents to his asylum claim”). Accordingly, in the absence of credible

testimony, we deny the petition as to Hakobyan’s asylum and withholding of

removal claims.

      Substantial evidence also supports the agency’s denial of CAT relief because

Hakobyan’s CAT claim relies on the same statements the agency found not

credible, and he does not point to any other evidence in the record that would

compel a finding that it is more likely than not he would be tortured by or with the


                                          2                                      08-73252
acquiescence of the government if returned to Armenia. See Farah v. Ashcroft,

348 F.3d 1153, 1156-57 (9th Cir. 2003). Accordingly, Hakobyan’s CAT claim

fails.

         Hakobyan’s remaining contentions are not supported by the record.

         PETITION FOR REVIEW DENIED.




                                          3                                  08-73252